K.G.M., a minor,                          )
by his Next Friend, R.K.M., and           )
R.K.M., individually,                     )
                                          )
                    Appellants,           )
                                          )
      vs.                                 )   No. SD34351
                                          )
M.M., B.J.M., and                         )   FILED: August 16, 2016
MISSOURI DEPT SOCIAL SERVICES,            )
FAMILY SUPPORT DIVISION,                  )
                                          )
                    Respondents.          )

            APPEAL FROM THE CIRCUIT COURT OF STODDARD COUNTY

                         Honorable Robert N. Mayer, Judge

AFFIRMED IN PART, REVERSED IN PART, AND DISMISSED IN PART

(Before Lynch, P.J., Rahmeyer, J., and Scott, J.)

      PER CURIAM. Father’s marriage to Mother was dissolved in 2002, with the

court finding that Child was born of the marriage. 1 Thirteen years later and $5,600 in




1We refer to appellant R.K.M. as “Father,” the minor appellant K.G.M. (through
Father as next friend) as “Child,” respondent M.M. as “Mother,” and respondent
Family Support Division as “FSD.” Statutory citations are RSMo 2000 as amended
through 2015. Rule references are to Missouri Court Rules (2015).
arrears on child support, Father sued to determine paternity, suggesting that

unidentified men may have impregnated Mother. Father listed Child, age 14, as co-

plaintiff and got himself appointed Child’s next friend for the litigation. 2

       FSD sought (1) appointment of a guardian ad litem (“GAL”) because Father’s

interests were adverse to Child’s, and (2) summary judgment “on the petition,” but

alleging grounds only against Father. Without ruling on the GAL request, the court

found “no legal basis for the relief sought within Petitioners’ Petition” and granted

summary judgment against Father and Child.

       On appeal, Father does not challenge the judgment against himself, but

purports to complain on Child’s behalf that Child “never had a full and fair opportunity

to litigate the issue of paternity [and] therefore cannot be precluded from litigating

this action.”

                                        Analysis

       When a parent’s paternity suit aims to have a child declared illegitimate,

putting interests of the parent and child in conflict, the child should be represented by

a GAL, not by the filing parent. Amber B. v. Leland S., 592 S.W.2d 201, 202-03

(Mo.App. 1979).

       The trial court should have noticed the conflict here, realigned Child as a party-

defendant, and appointed a GAL.         § 210.830.     Appellate courts may set aside

judgments against children in such situations. See, e.g., Fort v. Chester, 731 S.W.2d
2Obvious conflict aside, Father also violated next-friend procedure. If a child is age
14 or older, as here, a next friend may be appointed if the child so petitions in writing,
which did not occur here. § 507.130, Rule 52.02(c).
                                            2
520, 522-23 (Mo.App. 1987); Amber B., 592 S.W.2d at 202; J.M.L. v. C.L., 536
S.W.2d 944, 947 (Mo.App 1976).

      Yet, careful consideration convinces us that Child’s best interests “would not be

served by reversing and remanding the case for appointment of a guardian ad litem

and a relitigation of the issue of paternity.” S.----- v. S.-----, 595 S.W.2d 357, 362

(Mo.App. 1980). Child will have the benefit of collateral estoppel respecting his

paternity in any future litigation “between him on the one hand, and [Father] and his

heirs at law on the other hand.” Id. at 359. This leaves for consideration (1) any future

paternity claims by unknown persons, or (2) any support or inheritance claim that

Child might assert against same. Id. at 360. The chances of either such claim seem

highly unlikely and outweighed by the emotional disruption to all concerned if this

case be remanded now for further proceedings. See id. at 362.

      Pursuant to Rule 84.14, which authorizes this court to give such judgment as it

ought to give and finally dispose of the case, we affirm the trial court’s judgment

against Father, reverse the judgment against Child, and dismiss without prejudice all

unresolved claims in this case.




                                           3